Opinion filed August 9, 2018




                                       In The


        Eleventh Court of Appeals
                                    ___________

                               No. 11-18-00168-CV
                                    ___________

                   NATHAN ALTENHOFEN, Appellant
                                          V.
                         CHRISTINA BUSH, Appellee


                     On Appeal from the 446th District Court
                              Ector County, Texas
                       Trial Court Cause No. CC2-24,836


                      MEMORANDUM OPINION
      Nathan Altenhofen, Appellant, filed a notice of appeal from an order for
capias and setting of bond that was based upon a motion to revoke the suspension of
commitment in the underlying case, which involved child custody and child support.
Upon filing the appeal, the clerk of this court notified Appellant by letter that it did
not appear this court had jurisdiction to entertain this appeal as it appeared to be a
direct appeal from an interlocutory order related to a contempt proceeding. We
requested that Appellant respond and show grounds to continue the appeal, and we
noted that a contempt order is properly attacked through a writ of habeas corpus, not
by direct appeal. See In re K.L.S., No. 11-93-006-CV, 1993 WL 13141893, at *1
(Tex. App.—Eastland June 24, 1993, no writ). Although Appellant has filed a
response to this court’s letter, he has not shown grounds upon which this appeal may
continue. We dismiss the appeal.
        A judgment of contempt is not appealable on direct appeal. Tex. Animal
Health Comm’n v. Nunley, 647 S.W.2d 951, 952 (Tex. 1983). Likewise, an order
for capias is not an appealable order. In re Gonzalez, 993 S.W.2d 147, 157–58 (Tex.
App.—San Antonio 1999, no pet.). The only available means of review from an
order of contempt or an order for capias are writs of mandamus and writs of habeas
corpus. In re Long, 984 S.W.2d 623, 625 (Tex. 1999) (orig. proceeding); Gonzalez,
993 S.W.2d at 158. Because Appellant has filed a direct appeal from an interlocutory
order for capias that is not an appealable order, we have no jurisdiction and must
dismiss this appeal.
        We note that Appellant has also filed in this court an application for writ of
habeas corpus, which was filed in this court as Cause No. 11-18-00197-CV and
styled In re Nathan Altenhofen. The application for writ of habeas corpus remains
pending in this court at this time.
        The appeal, Cause No. 11-18-00168-CV, is dismissed for want of jurisdiction.


                                                                   PER CURIAM
August 9, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1

Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2